.




                    IN THE SUPREME COURT OF THE STATE OF MONTANA



    IN RE 1998 RULES FOR                                       1
    ADMISSION TO THE BAR                                                  ORDER
    OF MONTANA


           This Court has been advised that the State Bar of Montana is imposing a $100 “late

    fee” to petitioners granted permission by this Court to submit late applications to sit for the

    February, 2000 Montana Bar Examination. The State Bar is proceeding on the authority

    granted it by the former Rules for Admission to the Bar of the State of Montana effective

    January 17, 1991, which allowed a “late tiling penalty of $100.00” for applications

    postmarked or hand delivered after the deadline for accepting applications.

           The Court is mindful of the accelerated effort required by the State Bar when a

    petitioner is granted permission to file a late application to sit for a bar examination.

    However, effective November 17, 1998, this Court amended the Rules for Admission to the

    Bar of Montana and the current Rules make no provision for a “late filing penalty of

    $100.00.”

           Whereas the Rules for Admission to the Bar of the State of Montana effective

    November 17, 1998, no longer provide for a “late tiling penalty,”

           IT IS ORDERED that the State Bar of Montana refund any late filing fees it has

    collected from petitioners granted permission by this Court to tile a late application to sit for

    the February, 2000, bar examination.
      IT IS FURTHER ORDERED that the Clerk of this Court mail a true copy hereof to

the State Bar of Montana.

      DATED thiszagecernber, 1999.




                                                         Justices




                                        2